Citation Nr: 1710867	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-40 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1999 to March 2001. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Board remanded the case for further development on several occasions for various reasons, most recently in November 2015, and it has since been returned to the Board for appellate review.  

The Veteran testified before the undersigned during an August 2015 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

An addendum opinion is needed because medical examinations of record are inadequate for rating purposes, especially given recent development.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

First, none of the medical examinations in the Veteran's claims file fully discusses a possibility that the accident leading to his current disability was caused by the Veteran's knee instability, especially given the recent receipt of June 2007 records.  As pointed out in the November 2015 Board Remand, the Veteran has indicated that his fall while he was at work in June 2007 occurred because of instability in his knees.  August 2015 Hearing Transcript.  The evidence in the record gives some support to this theory.  November 2005 VA treatment record indicates that the Veteran arrived at the VA emergency room by ambulance and was treated for pain in his left knee.  February 2006 VA treatment records reflect that his knees locked and he fell on carpeted floor.  March 2006 VA treatment records show treatment for left knee instability, and an October 2008 VA examination determined that the effects of his left knee condition include "weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability... (emphasis added)."  The records also reflect that the Veteran has sometimes worn knee braces because of his left and right knee disabilities.  See, e.g., May 2013 VA Examination.  Even though the evidence indicates that the Veteran had been treated for a fall and other conditions for his instable knees before 2007, none of the medical examinations of record, however, fully discusses his knee instability as a possible cause for the Veteran's fall in 2007.  

Second, the Veteran's claims file now contains medical evidence including the emergency room records for the accident in 2007, which were obtained after the latest examination and thus not considered in any of the medical examinations on file.  Thus, a re-evaluation of the etiology of the Veteran's medical condition is necessary due to the evidence obtained after the latest examination was completed.  

Therefore, the Board finds that the medical examinations of record are inadequate for rating purposes, and consequently an addendum opinion evaluating newly-added evidence and specifically addressing a possible connection between the Veteran's knee stability and his low back condition, to include a possible cause and/or mechanism of injury for the 2007 fall, is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from one of the VA examiners from the previous examinations, or, if unavailable, from another appropriate examiner, regarding the nature and etiology of the Veteran's low back disorder.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA or the VBMS not already of record.  The examiner should review the entire record, including the newly-added medical records and treatment records about the Veteran's past incidents involving his knees as well as his low back.  

The examiner should provide an opinion, based on the record, regarding: 

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected knee disabilities, including knee instability, caused or aggravated his low back disorder (to include whether knee pathology seems implicated in the 2007 fall at work).  It should also be indicated whether there is a chronic back disorder that can reasonably be related to this fall, giving consideration to the findings made in 2007.

The examiner should consider the Veteran's statements concerning his knee instability during the August 2015 Board hearing.  The examiner is instructed to consider each of the lay statements of experiences and symptoms credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006).  

Please provide a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.  If the examiner finds that an opinion cannot be rendered regarding how the Veteran's knee instability led to injuries that resulted in his low back disorder without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).  

3. After completing the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




